850 So.2d 315 (2002)
Ex parte Oscar PORTER, Jr.
(In re Oscar Porter, Jr. v. State of Alabama).
1011147.
Supreme Court of Alabama.
November 1, 2002.
Oscar Porter, Jr., pro se.
William H. Pryor, Jr., atty. gen., and Cedric B. Colvin, asst. atty. gen., for respondent.
*316 LYONS, Justice.
The writ of certiorari is quashed. See Hale v. State, 848 So.2d 224, 233 (Ala.2002) (holding that "the absence of sentence enhancement allegations from the indictment does not deprive the trial court of jurisdiction to impose the enhancements" and that because the defendant "did not argue before the trial court at any time that the application of the sentence enhancements violated his rights to due process and to a trial by jury, he ... waived appellate review of [those] arguments").
WRIT QUASHED.
MOORE, C.J., and HOUSTON, SEE, BROWN, HARWOOD, WOODALL, and STUART, JJ., concur.
JOHNSTONE, J., dissents.
JOHNSTONE, Justice (dissenting).
I respectfully dissent for the reasons expressed in the dissenting portion of my special writing in Hale v. State, 848 So.2d 224 (Ala.2002).